 Case 1:18-cr-00045-RGA Document 52 Filed 05/10/21 Page 1 of 1 PageID #: 193




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                   :
                                           :
      v.                                   :
                                           : Criminal Action No. 18-45-RGA
PATRICK TITUS,                             :
                                           :
                      Defendant.



                       REVISED AMENDED SCHEDULING ORDER

       This _________
              10th    day of May, 2021, the parties jointly submitting proposed revisions to

the Revised Scheduling Order entered on March 17, 2021 [D.I. 46]; IT IS HEREBY ORDERED

that the following deadlines apply:


   1. Dr. Scott Bender’s Expert Report: May 12, 2021:

   2. Dr. Carol Warfield’s and Mr. Edward Sullivan’s Expert Reports, and Defendant’s
      Response to Government’s April 30 Motion to Exclude (as to Dr. Mack only): May 17,
      2021

   3. Motions to Exclude (or supplements to our Government’s May 1 Motion to Exclude) as
      to Dr. Warfield, Mr. Sullivan, and Dr. Bender: May 24, 2021

   4. Responses to May 24, 2021 Motions to Exclude: June 7, 2021




                                                   ______________________________
                                                       /s/ Richard G. Andrews
                                                   RICHARD G. ANDREWS
                                                   United States District Judge
